Upon consideration of the petition for discretionary review as to additional issues, filed by Defendant on the 18th day of February 2008 in this matter pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference this the 29th day of April 2008."
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.